[boaamerescoamendmentno8t001.jpg]
AMENDMENT NO. 8 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT This
AMENDMENT NO. 8 TO THIRD AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT is
dated as of June 29, 2018 (this “Amendment”), among AMERESCO, INC. (the
“Borrower”), THE GUARANTORS PARTY HERETO (the “Guarantors” and collectively with
the Borrower, the “Loan Parties”), THE LENDERS PARTY HERETO (the “Lenders”), and
BANK OF AMERICA, N.A., as administrative agent (the “Agent”). WHEREAS, the Loan
Parties, the Lenders, and the Agent are parties to that certain Third Amended
and Restated Credit and Security Agreement dated as of June 30, 2015, as
heretofore amended, among the Borrower, the Guarantors, the Lenders, and the
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); WHEREAS, the Loan Parties, the Agent and the
Lenders wish to add an additional Lender, to increase the aggregate amount of
the Revolving Commitments to $85,000,000, to increase the Term Loan to
$46,000,000, and to make certain other changes to the Credit Agreement, and
accordingly revise certain provisions of the Credit Agreement, as described
herein; NOW, THEREFORE, in consideration of the foregoing and the agreements
contained herein, the parties agree that the Credit Agreement is hereby amended
as follows: 1. Capitalized Terms. Except as otherwise expressly defined herein,
all capitalized terms used herein which are defined in the Credit Agreement have
the same meanings herein as therein, except to the extent that such meanings are
amended hereby. 2. Amendment to Credit Agreement. (a) Section 1.1 of the Credit
Agreement is hereby amended to delete the definitions of “Construction
Completion and Cost Overrun Guaranty,” “EBITDA,” “LC Issuer,” “Renewable Energy
Subsidiaries,” “Revolving Commitment,” “Term Loan, “Term Loan Commitment,” “Term
Loan Lender” and “Total Funded Debt” in their entirety and replace them with the
following: “Construction Completion and Cost Overrun Guaranty” means, in
connection with any Non-Core Energy Project, a guaranty of (i) the completion
and operation of such Non- Core Energy Project on or prior to the date set forth
in such guaranty and (ii) the payment of all construction costs and expenses
related to such Non-Core Energy Project in excess of the proposed budget for
such Non-Core Energy Project. “EBITDA” means, for any period, for the Core
Ameresco Companies on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for federal, state, local and foreign income
taxes payable for such period, (iii) depreciation and amortization expense for
such period, (iv) Non-Cash Charges for such period, (v) extraordinary or
non-recurring expenses for such period, in an amount not to exceed $5,000,000
after the Effective Time AM 69286370.4



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t002.jpg]
(it being understood that any payment required to be made by any Core Ameresco
Company in respect of any Non-Core Energy Project Guaranty Liability shall
reduce Consolidated Net Income of the Core Ameresco Companies and shall not be
added back to EBITDA), and (vi) the aggregate amount received in cash by the
Core Ameresco Companies during such period in respect of regularly scheduled
dividends or distributions from the Special Purpose Subsidiaries, calculated and
paid in accordance with the organizational documents of such Special Purpose
Subsidiaries; (provided, that the amount added back pursuant to this clause (vi)
shall not include any amounts received by the Core Ameresco Companies, in
connection with any sale, transfer or other disposition of assets or Equity
Interests of any Special Purpose Subsidiary); minus (b) the following to the
extent included in calculating such Consolidated Net Income (i) extraordinary or
non- recurring gains during such period (including, without limitation, non-cash
gains attributable to the mark to market movement in the valuation of hedging
obligations (to the extent the cash impact resulting from such gain has not been
realized) or other derivative instruments, and foreign currency translations),
and (ii) proceeds received during such period in respect of Casualty Events and
Dispositions. For purposes of calculating EBITDA for any period during which a
Permitted Acquisition is consummated, EBITDA shall be adjusted in a manner
proposed by the Borrower and reasonably satisfactory to the Required Lenders.
“LC Issuer” means Bank of America or any other Lender designated by the Agent in
its sole discretion and with the consent of such other Lender in its sole
discretion, in each case, in its capacity as an issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder. “Renewable
Energy Subsidiaries” means (i) each of the Subsidiaries of the Borrower
designated by the Borrower as a renewable energy subsidiary on Schedule 6.13
attached hereto as of the Effective Date, as the same may be amended from time
to time, and (ii) any other direct or indirect Subsidiary of the Borrower formed
for the purpose of (x) financing, constructing and/or operating any project for
the construction and operation of a facility to process methane gas from one or
more landfill sites and/or convert methane gas, sunlight, wind or biomass into
useable energy and/or (y) selling such methane gas and/or energy and related
products produced from methane gas, sunlight, wind or biomass. “Revolving
Commitment” means, with respect to each Lender, the commitment of such Lender to
make Revolving Loans and to acquire participations in Letters of Credit
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Sections 2.6 and 2.9, (b) increased from time to time pursuant to Section 2.14,
or (c) reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 12.6. The initial maximum amount of each
Lender’s Revolving Commitment is set forth on Schedule 2.1, or in the Assignment
and Acceptance pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The aggregate original maximum amount of the
Revolving Commitments is (i) equal to $60,000,000 as of the Effective Time, (ii)
equal to $75,000,000 as of the Revolving Amendment Effective Time, and (iii)
equal to $85,000,000 as of the Amendment No. 8 Effective Time. 2



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t003.jpg]
“Term Loan” means (i) the $17,142,857.12 Term Loan made by the Lenders to the
Borrower at the Effective Time, (ii) at the Term Amendment Effective Time, the
$30,000,000 Term Loan of which $20,000,000.03 was advanced by the Term Lenders
to the Borrower on the Term Amendment Effective Time for the purpose of repaying
outstanding indebtedness under the Revolving Facility, and (iii) at the
Amendment No. 8 Effective time, the $46,000,000.00 Term Loan of which
$25,000,000.00 will be advanced by the Term Lenders for the purpose of repaying
outstanding indebtedness under the Revolving Facility. “Term Loan Commitment”
means with respect to each Term Loan Lender, the agreement of such Lender to
retain the outstanding balance of its portion of the Term Loan under the Prior
Credit Agreement to the Borrower at the Effective Time, to make additional Term
Loan advances to increase the Term Loan to $30,000,000 at the Term Amendment
Effective Time, and to make additional Term Loan advances to increase the Term
Loan to $46,000,000 at the Amendment No. 8 Effective Time. The aggregate
original amount of the Term Loan Commitments, equaling the outstanding balance
of the Term Loans under the Prior Credit Agreement, was $17,142,857.12 as of the
Effective Time, and $30,000,000.00 as of the Term Amendment Effective Time, and,
equaling the aggregate amount of the Term Loan Commitments in effect, is
$46,000,000.00 as of the Amendment No. 8 Effective Time. The amount of each Term
Loan Lender’s Term Loan Commitment is set forth on Schedule 2.1. “Term Loan
Lender” means, (a) a Lender that has a Term Loan Commitment set forth opposite
its name on Schedule 2.1 and (i) who, if a Lender at the Effective Time,
retained a portion of the Term Loan under the Prior Credit Agreement at the
Effective Time, (ii) who, if a Lender a the Term Amendment Effective Time,
advanced additional Term Loans as of the Term Amendment Effective Time, and
(iii) who advanced additional Term Loans as of the Amendment No. 8 Effective
Time, and (b) thereafter, the Lenders from time to time holding an interest in
the Term Loan after giving effect to any assignments thereof permitted by
Section 12.6. “Total Funded Debt” means the outstanding principal amount of all
Indebtedness of the Core Ameresco Companies determined on a consolidated basis
(without duplication) in respect of borrowed money, plus the face amount of
letters of credit for which a Core Ameresco Company is an obligor to the extent
such letters of credit are not secured by cash deposits, plus any obligations of
the Borrower with respect to its Guarantees of the Design- Build Agreement to
the extent such obligations are required to be accrued on the consolidated
balance sheet of the Core Ameresco Companies in accordance with GAAP, including
(i) all Indebtedness described in clauses (a), (b), (c) and (e) of the
definition of Indebtedness set forth herein, including all guarantees of any of
such Indebtedness, and (ii) all Non-Core Energy Project Guaranty Liabilities,
but excluding any Indebtedness incurred by the Loan Parties in connection with
any Energy Conservation Project Financing. (b) Section 1.1 of the Credit
Agreement is further hereby amended to delete the defined terms “Renewable
Energy Project Guaranty” and “Renewable Energy Project Guaranty Liability” in
their entirety and to add the following defined terms in alphabetical order: 3



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t004.jpg]
“Amendment No. 8” means Amendment No. 8 to Third Amended and Restated Credit
Agreement dated as of June 29, 2018, among the Borrower, the Guarantors, the
Lenders and the Agent. “Amendment No. 8 Effective Time” means the date on which
each of the conditions of the effectiveness of Amendment No. 8 pursuant to
Section 6 thereof has been satisfied. “Non-Core Energy Project Guaranty” means
in connection with any Non-Core Energy Project, (a) any Guarantee (other than a
Construction Completion and Cost Overrun Guaranty) by the Borrower of the
obligations of the Non-Core Energy Subsidiary in connection with such Non-Core
Energy Project and (b) any indemnification by or from the Borrower of the
Non-Core Energy Subsidiary’s customer or the owner of property used for such
Non-Core Energy Project or of a third party purchaser of gas or energy and
related products (including heating and cooling) produced from such Non-Core
Energy Project; provided, however, that no Non-Core Energy Project Guaranty
shall guarantee the Indebtedness of any Person. “Non-Core Energy Project
Guaranty Liability” means, in connection with any Non- Core Energy Project
Guaranty, any liability required to be accrued on the consolidated balance sheet
of the Core Ameresco Companies in accordance with GAAP, but excluding the
Borrower’s guaranty of the obligations of Ameresco Evansville. (c) The second
sentence of paragraph (c) of Section 2.1 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following new second sentence of
paragraph (c): Each such Loan Notice must be received by the Agent (i) in the
case of a Eurocurrency Borrowing, not later than 11:00 a.m. three Business Days
before the date of the proposed Borrowing or (ii) in the case of a Base Rate
Borrowing not later than 12:00 noon on the date of the proposed Borrowing
(including a Base Rate Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.4(c)), provided further that the
Borrower shall use Swingline Loan Borrowings to finance the reimbursement of an
LC Disbursement except to the extent that such Borrowings would cause the
aggregate principal balance of all Swingline Loans outstanding to exceed the
Swingline Commitment, in which case the Borrower may use Base Rate Revolving
Credit Borrowings to finance such reimbursement, but only to the extent of such
excess. (d) Paragraph (g) of Section 2.1 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following new paragraph (g): (g)
Revolving Notes. Prior to the Restatement Date, the Borrower shall prepare,
execute and deliver to each Revolving Lender requesting a note evidencing the
Revolving Loans owed to it a Revolving Note in the principal amount of such
Lender’s Revolving Commitment. Prior to the Term Amendment Effective Time, the
Borrower shall prepare, execute and deliver to each Revolving Lender requesting
a replacement note to evidence the Revolving Loans owed to it a Revolving Note
in the principal amount of such Lender’s Revolving Commitment in effect as of
the Term Amendment Effective Time. Prior to the 4



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t005.jpg]
Revolving Amendment Effective Time, the Borrower shall prepare, execute and
deliver to each Revolving Lender requesting a replacement note to evidence the
Revolving Loans owed to it a Revolving Note in the principal amount of such
Lender’s Revolving Commitment in effect as of the Revolving Amendment Effective
Time. Prior to the Amendment No. 8 Effective Time, the Borrower shall prepare,
execute and deliver to each Revolving Lender requesting a note or a replacement
note to evidence the Revolving Loans owed to it a Revolving Note in the
principal amount of such Lender’s Revolving Commitment in effect as of the
Amendment No. 8 Effective Time. Thereafter, the Revolving Loans of each
Revolving Lender evidenced by such Revolving Note and interest thereon shall at
all times (including after assignment pursuant to Section 12.6) be represented
by one or more promissory notes in such form payable to the order of the payee
named therein. (e) Paragraphs (a) and (e) of Section 2.2. of the Credit
Agreement are hereby deleted in their entirety and replaced with the following
new paragraphs (a) and (e): (a) Funding of the Term Loan. Subject to the terms
and conditions set forth herein, each Term Loan Lender that was a Lender under
the Prior Credit Agreement agrees to retain its portion of the Term Loan
outstanding under the Prior Credit Agreement in Dollars in the full amount of
its Term Loan Commitment at the Effective Time. Subject to the terms and
conditions set forth in Amendment No. 4, each Lender that is a Lender a the Term
Amendment Effective Date shall make an additional Term Loan to the Borrower so
that the aggregate amount of the Term Loan as of the Term Amendment Effective
Time shall be increased to the amount of such Term Lender’s Term Loan Commitment
as of the Term Amendment Effective Time. Subject to the terms and conditions set
forth in Amendment No. 8, each Lender shall make an additional Term Loan to the
Borrower so that the aggregate amount of the Term Loan as of the Amendment No. 8
Effective Time shall be increased to the amount of such Term Lender’s Term Loan
Commitment as of the Amendment No. 8 Effective Time. From and after the
Amendment No. 8 Effective Time, all references to the Term Loan shall refer to
the Term Loan as so increased. Principal amounts of the Term Loan that have been
repaid or prepaid may not be reborrowed. (e) Term Note. Prior to the Effective
Time, the Borrower shall prepare, execute and deliver to each Term Loan Lender
requesting a note to evidence the Term Loans owed to it a Term Note in the
principal amount of such Lender’s Term Loan Commitment. Prior to the Term
Amendment Effective Time, the Borrower shall prepare, execute and deliver to
each Term Loan Lender requesting a replacement note to evidence the Term Loans
owed to it a Term Note in the principal amount of such Lender’s Term Loan
Commitment in effect as of the Term Amendment Effective Time. Prior to the
Amendment No. 8 Effective Time, the Borrower shall prepare, execute and deliver
to each Term Loan Lender requesting a note or a replacement note to evidence the
Term Loans owed to it a Term Note in the principal amount of such Lender’s Term
Loan Commitment in effect as of the Amendment No. 8 Effective Time. Thereafter,
such Term Loan Lender’s portion of the Term Loan evidenced by such Term Note and
interest thereon shall at all times (including after assignment pursuant to
Section 12.6) be represented by one or more promissory notes in such form
payable to the order of the payee named therein. 5



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t006.jpg]
(f) Section 6.21 of the Credit Agreement is hereby amended by deleting the words
“Renewable Energy Project Guaranties” on the second line thereof and
substituting the words “Non-Core Energy Project Guaranties” in place thereof.
(g) The second sentence of Section 8.5 of the Credit Agreement is hereby deleted
in its entirety and replaced with the following new second sentence of Section
8.5: Without limiting the generality of the foregoing, the Loan Parties will
maintain or cause to be maintained replacement value casualty insurance on the
Collateral under such policies of insurance and flood insurance on all
Additional Mortgaged Property in compliance with applicable flood laws and
regulations, in each case with such insurance companies, in such amounts, with
such deductibles, and covering such terms and risks as are standard and
customary, available on commercially reasonable terms and at all times
satisfactory to the Agent in its commercially reasonable judgment. (h) Section
8.13 of the Credit Agreement is hereby amended to add a new paragraph (d)
immediately following paragraph (c) of that section, to read as follows: (d)
Notwithstanding anything contained in this Agreement to the contrary, no
Mortgage shall be executed and delivered with respect to any real property
unless and until each Lender (i) has received, at least twenty business days
prior to such execution and delivery, a life of loan flood zone determination
and such other documents as it may reasonably request to complete its flood
insurance due diligence and (ii) has confirmed to the Agent that flood insurance
due diligence and flood insurance compliance has been completed to its
satisfaction. (i) Paragraph (g) of Section 9.1 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following new paragraph (g): (g)
Indebtedness incurred by any Loan Party or Canadian Subsidiary under an Energy
Conservation Project Financing (including, without limitation, Indebtedness
incurred by the Loan Parties under an Energy Conservation Project Financing
existing as of the Restatement Date and set forth on Schedule 9.1 attached
hereto) in an aggregate principal amount outstanding at any time not in excess
of $500,000,000; (j) Paragraphs (m) and (n) of Section 9.1 of the Credit
Agreement are hereby redesignated as paragraphs (n) and (o), respectively, and a
new paragraph (m) is hereby added immediately following paragraph (l) to read as
follows: (m) Indebtedness incurred by a Foreign Subsidiary that is a Non-Core
Energy Subsidiary; (k) Paragraphs (i) and (j) of Section 9.2 of the Credit
Agreement are hereby redesignated as paragraphs (j) and (k), respectively, and a
new paragraph (i) is hereby added immediately following paragraph (h) to read as
follows: (i) Liens on assets of a Foreign Subsidiary that is a Non-Core Energy
Subsidiary to secure Indebtedness permitted under Section 9.1(m); 6



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t007.jpg]
(l) Paragraphs (f) and (h) of Section 9.3 of the Credit Agreement are hereby
deleted in their entirety and replaced with the following new paragraphs (f) and
(h): (f) any Construction Completion and Cost Overrun Guaranty delivered by the
Borrower in connection with a Non-Core Energy Project; (h) any Non-Core Energy
Project Guaranty delivered by the Borrower in connection with a Non-Core Energy
Project, provided, however, that: (i) one or more of the Core Domestic Ameresco
Companies or Non- Core Energy Subsidiaries shall control the operation and
maintenance of the Non- Core Energy Project during the term of the renewable
energy purchase or infrastructure agreement with respect to such None Core
Energy Project; and (ii) in connection with the delivery of any Non-Core Energy
Project Guaranty, the Borrower shall deliver to the Agent (A) prior to the
delivery of such Non-Core Energy Project Guaranty, a certificate executed by the
Chief Financial Officer of the Borrower certifying (based upon such consultation
with the Borrower’s independent certified public accountants as the Borrower
shall reasonably deem appropriate) that, in accordance with GAAP, such Non-Core
Energy Project Guaranty will not result in the accrual of a liability upon the
consolidated balance sheet of the Core Ameresco Companies for the fiscal period
during which such Non-Core Energy Project Guaranty is delivered; (B) a copy of
such Non-Core Energy Project Guaranty and all other documents related thereto;
and (C) such other information or reports as the Agent may reasonably request
with respect to such Non-Core Energy Project Guaranty; (m) Paragraph (i) of
Section 9.3 of the Credit Agreement is hereby amended to delete the word “and”
at the end thereof, and paragraph (j) is hereby deleted in its entirety and
replaced with the following new paragraphs (j) and (k): (j) Obligations of
Ameresco Canada or the Borrower under one or more letters of credit to secure a
part of the obligations of Ameresco Canada under the Design-Build Agreement,
provided that the aggregate of such obligations of the Borrower and Ameresco
Canada under this paragraph (j) shall not exceed 10% of the contract price under
the Design-Build Agreement, and provided, further, that the obligations of the
Borrower under this paragraph (j) shall be a part of and not exceed the
obligations of the Borrower under paragraph (i) of this Section 9.3; and (k)
Guarantees by a Foreign Subsidiary that is a Non-Core Energy Subsidiary. (n)
Clause (xiii) of paragraph (c) of Section 9.4 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following new clause (xiii) of
paragraph (c): (xiii) any Loan Party may sell, transfer assign or otherwise
dispose of the assets of any Non-Core Energy Project or the Equity Interests of
a Special Purpose Subsidiary (other than the Hawaii Joint Venture); and 7



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t008.jpg]
(o) Paragraph (d)(ii) of Section 9.4 of the Credit Agreement is hereby deleted
in its entirety and replaced with the following new paragraph (d)(ii): (ii) both
immediately prior to and after giving effect to such Permitted Acquisition on a
Pro Forma Basis incorporating such pro-forma assumptions as are satisfactory to
the Agent in its reasonable discretion,(A) the Loan Parties shall be in
compliance with the financial covenant set forth in Section 9.10(b) hereof, (B)
the Core Leverage Ratio shall not exceed 2.50 to 1.00, and (C) the sum of
unrestricted cash plus the amount of the Revolving Commitment available to be
borrowed under Section 2.1 shall not be less than $25,000,000; (p) Paragraph (a)
of Section 9.10 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following new paragraph (a): (a) Total Funded Debt to EBITDA
Ratio. The Loan Parties shall not permit the Core Leverage Ratio (i) as of the
end of each fiscal quarter ending on or before June 30, 2016, to exceed 2.00 to
1.00, (ii) as of the end of each fiscal quarter ending on or after September 30,
2016, and on or before March 31, 2018, to exceed 2.75 to 1.00 and (iii) as of
the end of each fiscal quarter ending June 30, 2018, and thereafter to exceed
3.00 to 1.00. (q) Paragraph (a)(iv) of Section 12.2 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following new paragraph
(a)(iv): (iv) except as expressly set forth in clause (x) below, change Section
2.9(c) in a manner that would alter the application of prepayments thereunder,
or change Section 2.8(b), Section 2.8(g) or Section 10.3 in a manner that would
alter the order or pro rata sharing of payments required thereby, without in
each case the written consent of each Lender; (r) Section 12.5 of the Credit
Agreement is hereby deleted in its entirety and replaced with “Reserved.” (s)
Section 12.25 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following new Section 12.25: 12.25. Lender Status. Each Lender
represents and warrants as of the Amendment No. 8 Effective Time to the Agent
and its Affiliates, and not, for the avoidance of doubt, for the benefit of the
Borrower or any other Loan Party, that such Lender is not and will not
thereafter be (i) an employee benefit plan subject to Title I of the ERISA, (ii)
a plan or account subject to Section 4975 of the Code, (iii) an entity deemed to
hold “plan assets” of any such plans or accounts for purposes of ERISA or the
Code, or (iv) a “governmental plan” within the meaning of ERISA. (t) Schedule
1.1(c) of the Credit Agreement is deleted in its entirety and replaced with the
Schedule 1.1(c) attached hereto. 8



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t009.jpg]
(u) Schedule 2.1 of the Credit Agreement is hereby deleted in its entirety and
replaced with the Schedule 2.1 attached hereto. Upon the Amendment No. 8
Effective Date (i) SunTrust Bank shall be a Lender under the Credit Agreement;
(ii) the Term Loan shall be increased by $25,000,000 to reduce the Revolving
Loan balances by the same amount, and the Term Loan balances shall be adjusted
in accordance with Schedule 2.1, and (iii) the Revolving Credit Commitments
shall be adjusted in accordance with Schedule 2.1, and the remaining Revolving
Loan balances shall be adjusted in accordance with the Revolving Credit
Commitments. (v) Notwithstanding the limitations in Sections 9.7 and 9.14 of the
Credit Agreement, the Agent and the Lenders hereby consent to the conversion by
the Borrower of all or any part of its loans to Ameresco Canada into equity in
Ameresco Canada. 3. Confirmation of Guaranty by Guarantors. Each Guarantor
hereby confirms and agrees that all indebtedness, obligations or liability of
the Borrower under the Credit Agreement as amended hereby, whether any such
indebtedness, obligations and liabilities are now existing or hereafter arising,
due or to become due, absolute or contingent, or direct or indirect, constitute
“Guaranteed Obligations” under and as defined in the Credit Agreement and,
subject to the limitation set forth in Section 4.1 of the Credit Agreement, are
guaranteed by and entitled to the benefits of the Guaranty set forth in Article
4 of the Credit Agreement. Each Guarantor hereby ratifies and confirms the terms
and provisions of such Guarantor’s Guaranty and agrees that all of such terms
and provisions remain in full force and effect. 4. Confirmation of Security
Interests. Each Loan Party (other than the Special Guarantors) hereby confirms
and agrees that all indebtedness, obligations and liabilities of the Loan
Parties under the Credit Agreement as amended hereby, whether any such
indebtedness, obligations and liabilities are now existing or hereafter arising,
due or to become due, absolute or contingent, or direct or indirect, constitute
“Secured Obligations” under and as defined in the Credit Agreement and are
secured by the Collateral and entitled to the benefits of the grant of security
interests pursuant to Article 5 of the Credit Agreement. The Loan Parties (other
than the Special Guarantors) hereby ratify and confirm the terms and provisions
of Article 5 of the Credit Agreement and agree that, after giving effect to this
Amendment, all of such terms and provisions remain in full force and effect. 5.
No Default; Representations and Warranties, etc. The Loan Parties hereby confirm
that, after giving effect to this Amendment, (i) the representations and
warranties of the Loan Parties contained in Article 6 of the Credit Agreement
and the other Loan Documents (A) that contain a materiality qualification are
true and correct on and as of the date hereof as if made on such date (except to
the extent that such representations and warranties expressly relate to an
earlier date), and (B) that do not contain a materiality qualification are true
and correct in all material respects on and as of the date hereof as if made on
such date (except to the extent that such representations and warranties
expressly relate to an earlier date), and (ii) no Default or Event of Default
shall have occurred and be continuing. Each Loan Party hereby further represents
and warrants that (a) the execution, delivery and performance by such Loan Party
of this Amendment (i) have been duly authorized by all necessary action on the
part of such Loan Party, (ii) will not violate any applicable law or regulation
or the organizational documents of such Loan Party, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
on such Loan Party or any of its assets that will have a Material Adverse
Effect, and (iv) do not 9



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t010.jpg]
require any consent, waiver, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or any
Person (other than the Agent and the Lenders) which has not been made or
obtained; and (b) it has duly executed and delivered this Amendment. 6.
Conditions to Effectiveness. This Amendment shall become effective upon the
receipt by the Agent of all of the following: (a) counterparts of this Amendment
duly executed by each of the parties hereto or written evidence reasonably
satisfactory to the Agent that each of the parties hereto has signed a
counterpart of this Amendment; (b) duly completed and executed replacement
Revolving Notes and Term Notes for the account of each Revolving Lender and Term
Lender requesting the same, to be delivered to such Lender, where applicable, in
exchange for such Lender’s existing Revolving Note and Term Note; (c) such
documents and certificates as the Agent or Special Counsel may reasonably
request relating to the organization, existence and good standing of each Loan
Party, the authorization of the transactions contemplated hereby and any other
legal matters relating to the Loan Parties, this Amendment or the other Loan
Documents, all in form and substance reasonably satisfactory to the Agent and
Special Counsel; (d) evidence satisfactory to the Agent and its Special Counsel
that the Loan Parties (other than the Special Guarantors) shall have taken or
caused to be taken (or authorized the Agent to take or cause to be taken) all
such actions, executed and delivered or caused to be executed and delivered all
such agreements, documents and instruments and made or caused to be made all
such filings and recordings (other than filings or recordings to be made by the
Agent on or after the Amendment No. 8 Effective Time) that may be necessary or,
in the opinion of the Agent, desirable in order to create in favor of the Agent,
for the benefit of the Lenders, valid and (upon such filing and recording)
perfected First Priority security interests in the entire personal and mixed
property Collateral; (e) a certificate, dated the Amendment No. 8 Effective Time
and signed by a Responsible Officer, confirming compliance with the conditions
set forth in the first sentence of Section 5 of this Amendment at the Amendment
No. 8 Effective Time; (f) favorable written opinions (addressed to the Agent and
dated the Revolving Amendment Effective Time) of (i) Morgan, Lewis & Bockius
LLP, counsel to the Loan Parties, in form and substance reasonably satisfactory
to the Agent and Special Counsel and covering such matters relating to the Loan
Parties, this Amendment, the other Loan Documents or the transactions
contemplated hereby as the Agent shall reasonably request and (ii) local counsel
to the Loan Parties in the following jurisdictions: Arizona, North Carolina,
Nevada, Kentucky, Tennessee, Washington, and Ontario, Canada; and (g) payment by
the Borrower to the Agent for the benefit of the Agent and the Lenders of the
amounts provided in a fee letter dated June 22, 2018, between the Borrower and
the Agent. 10



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t011.jpg]
7. Miscellaneous. (a) Except to the extent specifically amended hereby, the
Credit Agreement, the Loan Documents and all related documents shall remain in
full force and effect. This Amendment shall constitute a Loan Document. Whenever
the terms or sections amended hereby shall be referred to in the Credit
Agreement, Loan Documents or such other documents (whether directly or by
incorporation into other defined terms), such defined terms shall be deemed to
refer to those terms or sections as amended by this Amendment. (b) This
Amendment may be executed in any number of counterparts, each of which, when
executed and delivered, shall be an original, but all counterparts shall
together constitute one instrument. Delivery of an executed counterpart to this
Amendment by telecopy or other electronic means shall be effective as an
original and shall constitute a representation that an original will be
delivered. (c) This Amendment shall be governed by the laws of the Commonwealth
of Massachusetts and shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. (d) The Loan Parties
agree to pay all reasonable expenses, including legal fees and disbursements,
incurred by the Agent in connection with this Amendment and the transactions
contemplated hereby. [Signature Pages Follow] 11



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t012.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written. BORROWER
AMERESCO, INC. By: /s/ John R. Granara, III __________________________ John R.
Granara, III Executive Vice President & Chief Financial Officer GUARANTORS
AMERESCO ENERTECH, INC. AMERESCO FEDERAL SOLUTIONS, INC. AMERESCO PLANERGY
HOUSING, INC. AMERESCO QUANTUM, INC. AMERESCO SELECT, INC. AMERESCOSOLUTIONS,
INC. APPLIED ENERGY GROUP INC. SIERRA ENERGY COMPANY By: /s/ John R. Granara,
III __________________________ John R. Granara, III Treasurer AMERESCO
SOUTHWEST, INC. By: /s/ John R. Granara, III __________________________ John R.
Granara, III Vice President and Treasurer E.THREE CUSTOM ENERGY SOLUTIONS, LLC,
By: Sierra Energy Company, its sole member By: /s/ John R. Granara, III
__________________________ John R. Granara, III Treasurer [Signature Page to
Amendment No. 8 to Third Amended Ameresco Credit and Security Agreement]



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t013.jpg]
AMERESCO ASSET SUSTAINABILITY GROUP LLC AMERESCO CT LLC AMERESCO DELAWARE ENERGY
LLC AMERESCO EVANSVILLE, LLC AMERESCO HAWAII LLC AMERESCO INTELLIGENT SYSTEMS,
LLC AMERESCO LFG HOLDINGS LLC AMERESCO NAVY YARD PEAKER LLC AMERESCO PALMETTO
LLC AMERESCO SOLAR, LLC AMERESCO SOLAR NEWBURYPORT LLC AMERESCO STAFFORD LLC
SELDERA LLC SOLUTIONS HOLDINGS, LLC By: Ameresco, Inc., its sole member By: /s/
John R. Granara, III __________________________ John R. Granara, III Executive
Vice President & Chief Financial Officer AMERESCO SOLAR – PRODUCTS LLC AMERESCO
SOLAR – SOLUTIONS LLC AMERESCO SOLAR – TECHNOLOGIES LLC By: Ameresco Solar LLC,
its sole member By: Ameresco, Inc., its sole member By: /s/ John R. Granara, III
__________________________ John R. Granara, III Executive Vice President & Chief
Financial Officer [Signature Page to Amendment No. 8 to Third Amended Ameresco
Credit and Security Agreement]



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t014.jpg]
AGENT: BANK OF AMERICA, N.A. By: _/s/ Mollie S. Canup________________________
Name: Mollie S. Canup Title: Vice President LENDERS: BANK OF AMERICA, N.A. By:
_/s/ Luanne T. Smith ______________________ Name: Luanne T. Smith Title: Vice
President WEBSTER BANK, N.A. By: _/s/ Samuel C Pepe_________________________
Name: Samuel C Pepe Title: V.P. SUNTRUST BANK By: _/s/ Arize
Agumadu________________________ Name: Arize Agumada Title: Vice President
[Signature Page to Amendment No. 8 to Third Amended Ameresco Credit and Security
Agreement]



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t015.jpg]
Schedule 1.1(c) Agent and Lenders Notice Addresses Administrative Agent &
Swingline Lender Office: (For financial/loan activity – advances, pay down,
interest/fee billing and payments, rollovers, rate- settings): Charles Hensley
Mailcode: NC1-001-05-46 ONE INDEPENDENCE CENTER 101 N TRYON STREET CHARLOTTE, NC
28255-0001 PHONE – 980-388-3225 FAX - 704-719-5362 EMAIL:
charles.hensley@baml.com Remittance Instructions: (See Admin Details Form for
wiring instructions in applicable currencies) LC Issuer’s Office: (For fee
payments due LC Issuer only and new LC requests and amendments): Trade
Operations Mail Code: PA6-580-02-30 1 Fleet Way Scranton, PA 18507 FAX:
800-755-8743 EMAIL: scranton_standby_LC@bankofamerica.com Remittance
Instructions: Bank of America, N.A. Charlotte, NC ABA #: 026-009-593 New York,
NY Account #: 04535-883980 Attn: Scranton Standby Ref: AMERESCO INC & LC # Other
Notices as Administrative Agent: (For financial statements, compliance
certificates, maturity extension and commitment change notices, amendments,
consents, vote taking, etc.) Bank of America – Gateway Village Mail Code:
NC1-026-06-03 900 West Trade Street Charlotte NC 28255-0001 Attention: Mollie S.
Canup PHONE: 980-387-5449 FAX: 704.409.0011 EMAIL: mollie.s.canup@baml.com



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t016.jpg]
Webster Bank Lender Office: Webster Bank, N.A. 100 Franklin Street Mail Code:
BOS 105 Boston, MA 02110 Attention: Ann M. Meade, Senior Vice President PHONE:
617-717-6832 FAX: 860-314-4844 EMAIL: Ameade@websterbank Remittance
Instructions: Webster Bank, N.A. ABA # 211170101 Account #: 19124483 Attn: Loan
Support Services – Linda Angelillo Ref: Incoming Wires – Commercial Loans
SunTrust Bank Lender Office: SunTrust Bank 3333 Peachtree Street Road NE
Atlanta, GA 30326 Attention: Arize Agumadu, Vice President Phone: 404-836-6113
Email: Arize.Agumadu@suntrust.com and Attention: James Thwaite Phone:
404-836-6033 Email: James.Thwaite@suntrust.com For remittance instructions and
financial/loan activity – advances, pay down, interest/fee billing and payments,
rollovers, rate-settings): SunTrust Bank 303 Peachtree Street NE, 25th Floor
Atlanta, GA 30308 Attention: James Wu Phone: 404-588-7157 Fax: 844-278-8501
Email: James.Wu@suntrust.com



--------------------------------------------------------------------------------



 
[boaamerescoamendmentno8t017.jpg]
Schedule 2.1 Lenders and Commitments Revolving Credit Commitment Lender
Commitment Applicable percentage Bank of America, N.A. $46,717,557.00
54.961832061% Webster Bank, N.A. $22,061,069.00 25.954198473% SunTrust Bank
$16,221,374.00 19.083969466% Total Revolving Credit $85,000,000.00 100%
Commitments: Term Loan Commitment Lender Commitment Applicable percentage Bank
of America, N.A. $25,282,443.00 54.961832061% Webster Bank, N.A. $11,938,931.00
25.954198473% SunTrust Bank $8,778,626.00 19.083969466% Total Term Loan
$46,000,000.00 100% Commitments: Swing Line Commitment Lender Commitment
Applicable percentage Bank of America, N.A. $5,000,000 100% Total Swing Line
$5,000,000 100% Commitments:



--------------------------------------------------------------------------------



 